2019 UT App 75



               THE UTAH COURT OF APPEALS

                       STATE OF UTAH,
                          Appellee,
                              v.
                     BRETT THOMAS SMITH,
                          Appellant.

                            Opinion
                       No. 20180101-CA
                       Filed May 2, 2019

           Third District Court, Salt Lake Department
                The Honorable Vernice S. Trease
                          No. 171902685

          Stephen R. Frazier and Douglas J. Thompson,
                    Attorneys for Appellant
          Sean D. Reyes and Marian Decker, Attorneys
                         for Appellee

    JUDGE RYAN M. HARRIS authored this Opinion, in which
      JUDGE MICHELE M. CHRISTIANSEN FORSTER concurred.
        JUDGE JILL M. POHLMAN dissented, with opinion.

HARRIS, Judge:

¶1     Brett Thomas Smith fell asleep in his car in a McDonald’s
parking lot in the wee hours of the morning, and refused to
leave the premises even after he was asked to do so. Police soon
arrived, and in the process of waking him up detected alcohol on
his breath. Smith was later charged with driving under the
influence (DUI), and moved to suppress all evidence discovered
that night on the ground that he was unreasonably seized in
violation of the United States Constitution. The district court
denied that motion, determining that the seizure was justified by
the community caretaking doctrine. Smith appeals that decision,
and we affirm.
                          State v. Smith


                        BACKGROUND

¶2     In the wee hours of a cold December morning in 2016,
several employees of a McDonald’s restaurant in West Valley
City, Utah noticed that a man—who was later identified as
Smith—appeared to be asleep in his car, which was parked in
the restaurant’s parking lot with the motor running. The
restaurant’s shift manager (Manager) went out to the parking lot
and attempted to wake Smith and tell him that he needed to
leave, but Smith did not respond to verbal entreaties. Manager
then knocked on the car’s window and was finally able to rouse
Smith and asked him to leave the premises. Smith then pulled
out of the parking spot, drove around the building, and re-
parked in the same parking lot. Manager then informed his co-
manager that Smith had not left the premises as requested, and
one of them notified the police. 1

¶3      Police officers responded to the scene after receiving a
dispatch call that a welfare check was needed at McDonald’s.
Specifically, the dispatch call notes mentioned that there was a
“male, slumped over the wheel, [who] appeared to be sleeping,”
and the first officer (First Officer) to arrive on the scene later
testified that the dispatch call he received informed him that “an
individual . . . was driving their car around the parking lot
multiple times, and then had fallen asleep at the wheel in a




1. The State has not argued, either before the district court or on
appeal, that the officers had probable cause (or reasonable
suspicion) to detain Smith on account of his refusal to leave the
McDonald’s parking lot after being asked to do so. Accordingly,
we have no occasion to consider that issue. Cf. State v. Malloy,
2019 UT App 55, ¶ 6 n.2 (declining to consider whether the
community caretaking doctrine applied to the facts of the case,
because reasonable suspicion was present for other reasons).




20180101-CA                     2                2019 UT App 75
                           State v. Smith


parking stall.” 2 When First Officer arrived, he immediately
located the vehicle in question, and noticed that “the vehicle was
on and running.” Based on all of the information he had, First
Officer made the decision to park behind Smith’s vehicle in such
a way that would have made it difficult for Smith to exit the
parking stall, and waited for other officers before making
contact. As he waited, First Officer observed that Smith was
“hunched over the center console,” and that he was “not
awake.” In addition, First Officer shined a spotlight on Smith’s
car to ascertain whether Smith was its only occupant. When the
next officer (Second Officer) arrived on scene, he observed a
parked car with its motor running in which a male occupant was
slumped over the wheel, apparently asleep. Second Officer
parked his patrol car alongside Smith’s vehicle. Either First
Officer or Second Officer was accompanied by a third officer; in
total, three police officers were on scene.

¶4     All three officers exited their vehicles, and approached
Smith’s vehicle. As they did so, they were wearing their typical
police gear, but they never activated the emergency lights on
their police vehicles, and there is no indication in the record that
any of the officers ever unholstered any weapon. The officers
knocked on Smith’s car window multiple times in an attempt to
wake him. When Smith eventually awoke, the officers asked him
to open his door, and he complied.

¶5     Once the door was opened, the officers “smell[ed] the
odor of alcohol on [Smith’s] breath.” Second Officer asked Smith
to step out and perform field sobriety tests, and Smith complied.


2. Indeed, the district court found that “[i]t was reported that
[Smith] was sleeping in his car, in the middle of the night, in the
middle of winter, with the car running, in the parking lot of a
restaurant that was open 24 hours.” Smith does not challenge
that factual finding.




20180101-CA                     3                 2019 UT App 75
                           State v. Smith


The results of the tests indicated that Smith was likely
intoxicated. Second Officer also learned, upon checking Smith’s
driver license in a database, that Smith’s license had been
revoked. The officers arrested Smith and read him his Miranda 3
rights, after which Smith admitted that he had consumed
enough alcohol to make him believe that he was over the legal
limit. The officers took Smith to the West Valley City police
station where they administered a breathalyzer test, which
indicated that Smith’s blood-alcohol content was .135, well over
the legal limit. Smith was later charged with driving under the
influence of alcohol with prior convictions, a third-degree felony;
operating a vehicle as an alcohol restricted driver, a class B
misdemeanor; and driving on a suspended or revoked license, a
class B misdemeanor.

¶6     Smith filed a motion to suppress his statements as well as
the results of the field sobriety and breathalyzer tests, alleging
that the evidence was obtained by virtue of an illegal seizure.
Smith asserted that the facts did not justify the seizure, arguing
that the officers did not have probable cause or reasonable
suspicion to believe a crime had been committed. After an
evidentiary hearing, the district court denied Smith’s motion,
ruling that, although the officers had indeed seized Smith, the
seizure was justified under the community caretaking doctrine.

¶7    Following the court’s denial of his motion to suppress,
Smith entered a conditional guilty plea 4 to the felony DUI


3. See Miranda v. Arizona, 384 U.S. 436, 468–69 (1966).

4. With the consent of the prosecution and the approval of the
judge, a defendant may enter a conditional guilty plea, while
“preserv[ing] [a] suppression issue for appeal.” State v. Sery, 758
P.2d 935, 938–40 (Utah Ct. App. 1988), disagreed with on other
grounds by State v. Pena, 869 P.2d 932 (Utah 1994). “A defendant
                                                    (continued…)


20180101-CA                      4                2019 UT App 75
                           State v. Smith


charge, and the State agreed to dismiss the remaining counts. As
part of his conditional plea, Smith retained his right to appeal
the denial of his motion to suppress, which right Smith now
exercises by challenging that decision on appeal.


             ISSUE AND STANDARD OF REVIEW

¶8     “We review a [district] court’s decision to grant or deny a
motion to suppress for an alleged Fourth Amendment violation
as a mixed question of law and fact.” State v. Fuller, 2014 UT 29,
¶ 17, 332 P.3d 937. Under this standard, “[w]hile the court’s
factual findings are reviewed for clear error, its legal conclusions
are reviewed for correctness, including its application of law to
the facts of the case.” Id.


                            ANALYSIS

¶9     The Fourth Amendment to the United States Constitution
“does not prohibit all police seizures.” State v. Anderson, 2015 UT
90, ¶ 25, 362 P.3d 1232. Instead, it prohibits only “unreasonable”
seizures. See U.S. Const. amend. IV (stating that citizens have a
right “to be secure in their persons, houses, papers, and effects,
against unreasonable searches and seizures”). In this case, the
parties do not contest the fact that the officers seized Smith in the
McDonald’s parking lot. The question presented in this case,
then, is whether that seizure was reasonable. Smith argues that
his seizure was unreasonable and therefore unconstitutional,
and that the evidence discovered pursuant to that seizure must
be excluded. See Mapp v. Ohio, 367 U.S. 643, 660 (1961)
(determining that evidence obtained in violation of the Fourth


(…continued)
who prevails on appeal [after entering a conditional plea] shall
be allowed to withdraw the plea.” Utah R. Crim. P. 11(j).




20180101-CA                      5                 2019 UT App 75
                           State v. Smith


Amendment would be excluded from a defendant’s criminal
trial). The State, by contrast, asserts that the officers’ seizure of
Smith was reasonable, and justified by the community
caretaking doctrine. We agree with the State.

¶10 “The reasonableness of a seizure under the Fourth
Amendment is determined by balancing its intrusion on the
individual’s Fourth Amendment interests against its promotion
of legitimate government interests.” Anderson, 2015 UT 90, ¶ 25
(quotation simplified). “Greater intrusions upon an individual’s
freedom of movement require a concomitant greater showing of
a legitimate government interest to justify the intrusion, while a
lesser intrusion may be justified by a lesser showing of a
government interest.” Id. For these reasons, “a highly intrusive
arrest requires probable cause, while a less intrusive Terry stop
requires a less stringent reasonable suspicion standard.” Id.
(referring to Terry v. Ohio, 392 U.S. 1, 21, 24–27 (1968)).

¶11 In one attempt to strike the appropriate balance, the
United States Supreme Court has articulated the community
caretaking doctrine. See Cady v. Dombrowski, 413 U.S. 433, 447–48
(1973); see also Anderson, 2015 UT 90, ¶ 26 (stating that “[t]his
balancing between an individual’s interest in being free from
police intrusions and the State’s legitimate interest in the public
welfare . . . animates the community caretaking doctrine”). In
Cady, the Court held that police officers’ warrantless search of
the trunk of a parked car did not violate the Fourth Amendment
because the officers reasonably believed that the trunk contained
a loaded gun that could endanger the public if it fell into the
wrong hands. 413 U.S. at 447–48. The Court stated that officers
“frequently investigate vehicle accidents in which there is no
claim of criminal liability and engage in what, for want of a
better term, may be described as community caretaking
functions, totally divorced from the detection, investigation, or
acquisition of evidence relating to the violation of a criminal
statute.” Id. at 441.



20180101-CA                      6                 2019 UT App 75
                           State v. Smith


¶12 Our supreme court—like many other state courts—has
applied the community caretaking doctrine to “justify the
seizure of a vehicle to ensure the safety of the occupants.”
Anderson, 2015 UT 90, ¶¶ 17, 30 (citing other state courts that
recognize the doctrine, and holding “that the community
caretaking doctrine justified the seizure” of a vehicle to
determine “whether any occupants of the vehicle required aid”).
In Anderson, the court articulated a two-part test to be applied in
determining whether the community caretaking doctrine
reasonably justifies a seizure. First, “courts must . . . evaluate the
degree to which an officer intrudes upon a citizen’s freedom of
movement and privacy.” Id. ¶ 26. In evaluating this first factor,
“courts should look to both the degree of overt authority and
force displayed in effecting the seizure, and the length of the
seizure.” Id. (quotation simplified). Second, “courts must
determine whether the degree of the public interest and the
exigency of the situation justified the seizure for community
caretaking purposes.” Id. (quotation simplified). In evaluating
this second factor, courts should evaluate the seriousness of the
“perceived emergency,” along with “the likelihood that the
motorist may need aid.” Id. After evaluating these factors, “[i]f
the level of the State’s interest in investigating whether a
motorist needs aid justifies the degree to which an officer
interferes with the motorist’s freedoms in order to perform this
investigation, the seizure is not ‘unreasonable’ under the Fourth
Amendment.” Id.

¶13 In Anderson, two law enforcement officers on patrol on a
cold late-December evening noticed a car pulled over on the side
of a rural highway with its hazard lights flashing. Id. ¶ 3.
“Because of the hazard lights, the cold weather, and the late
hour, the deputies decided to stop and check on the welfare of
any occupants of the vehicle.” Id. To this end, they turned their
flashing lights on and pulled up behind the parked car, then
exited their vehicle and approached the parked car on foot. Id.
¶¶ 3–4. When the officers made contact with the occupant of the



20180101-CA                      7                 2019 UT App 75
                           State v. Smith


vehicle, they noticed that his eyes appeared bloodshot and that
he was unable to tell them which direction he was going. Id. ¶ 4.
Eventually, the officers obtained a warrant authorizing them to
arrest the occupant and search his vehicle, and upon executing
that search the officers found marijuana and drug paraphernalia.
Id. ¶ 5. After being charged with drug crimes, the occupant
moved to suppress the evidence discovered in his vehicle,
alleging the initial actions of the officers constituted an
unreasonable seizure, but the district court denied the motion,
ruling that the stop was justified by the community caretaking
doctrine. Id. ¶ 6. Our supreme court affirmed, concluding that
both parts of the test weighed in favor of application of the
doctrine. Id. ¶ 30. First, the court determined that the seizure was
only minimally invasive, because the occupant “was parked,
rather than traveling down the highway, when he was seized,”
thereby “lessening” the officers’ interference with his freedom of
movement, and because the officers’ “show of authority . . . was
minimal.” Id. ¶ 27. Second, the court determined that, “[b]ecause
it was late December” and “dark and very cold,” “a reasonable
officer would have cause to be concerned about the welfare of a
motorist in [the occupant’s] situation.” Id. ¶ 28.

¶14 When we apply Anderson’s two-part test to the facts of
this case, we conclude that the seizure of Smith in the
McDonald’s parking lot was justified by the community
caretaking doctrine. First, the officers in this case were motivated
by the same purposes as the officers in Anderson—checking on
the welfare of an occupant of a parked car on a cold night—and
the officers carried out the welfare check in a similar and
minimally invasive manner. Although the officers positioned
their vehicle in such a way that Smith could not easily drive
away, Smith was already parked and asleep in the driver’s seat,
and was not intending to go anywhere anytime soon. See id. ¶ 27
(stating that the occupant “was parked . . . when he was seized,
lessening . . . the deputies’ interference with his right to go about
his business”). In addition, the officers here—unlike those in



20180101-CA                      8                 2019 UT App 75
                           State v. Smith


Anderson—did not activate their emergency lights, and—similar
to those in Anderson—did not draw their weapons. Finally, the
initial seizure was brief, lasting only long enough for the officers
to make sure that Smith did not pose a threat to himself or
others. 5 Compare id. (finding a seizure minimally invasive, given
the purpose of the welfare check, because the occupant was


5. The dissent finds Anderson distinguishable, largely on the
basis that (a) in this case, “[t]hree officers and two squad cars”
approached Smith, whereas in Anderson only two officers in one
squad car were on scene; (b) in this case, the officers “completely
surrounded Smith, blocking any chance of escape,” whereas in
Anderson the officers detained the individual by pulling up
behind his car and turning on their flashing lights; (c) in this
case, the officers shined a spotlight on Smith’s car, while the
Anderson opinion does not describe spotlights or flashlights; and
(d) in this case, the first officer to arrive on scene “waited for
backup.” Compare infra ¶ 30, with State v. Anderson, 2015 UT 90,
¶ 3, 362 P.3d 1232. We acknowledge these differences between
our case and Anderson, but we do not find them material. In both
cases, the officers were motivated by the same purpose: checking
on the welfare of the occupant of a parked car on a cold winter
night. We cannot see any sense in a legal rule proclaiming that
the use of three officers to conduct that kind of welfare check is
too many, but the use of two officers is just fine. We see no
meaningful distinction between an officer parking behind a
parked car to cut off its escape, on the one hand, and an officer
pulling up behind a parked car with lights flashing, on the other;
in both cases, the officer has used his vehicle to command the
individual to remain in place, and in neither case is the detained
individual free to go. And we are not willing to fault officers,
who are responding to a potentially dynamic situation, for
taking precautions such as using a spotlight or waiting for
backup. As we note later, we find Anderson materially
indistinguishable from this case, and controlling here.




20180101-CA                     9                 2019 UT App 75
                          State v. Smith


parked, the officers’ weapons were not drawn, and the seizure
was only long enough for the officer to approach and ask
whether the occupant needed aid), with United States v. King, 990
F.2d 1552, 1562–63 (10th Cir. 1993) (finding a seizure overly
invasive and unreasonable where the actions taken by the
officers—approaching the occupant of the vehicle with guns
drawn and ordering the individual to put his hands on the
steering wheel or be shot—were disproportionate and
unnecessary to accomplish the purpose of the welfare check).

¶15 Second, the nature of the “public interest and the exigency
of the situation” is similar to Anderson. 6 2015 UT 90, ¶ 26
(quotation simplified). In both cases, officers were motivated by
a concern for the safety of an occupant of a parked vehicle in the
late hours of a cold December night, and in this case the officers
were also motivated by a concern for the safety of members of
the community. Indeed, Cady instructs us that the community
caretaking doctrine may be motivated not just by a concern for
the individual involved, but also for members of the community
who might be in danger. See 413 U.S. at 447–48 (applying the
community caretaking doctrine where police officers conducted
a warrantless search of the trunk of a parked car because they
reasonably believed that the trunk contained a loaded gun that
could endanger the public if it fell into the wrong hands). Here,
the officers testified that they were concerned that the driver
might have been “unconscious or not breathing,” or that,
because the car was running, the driver might “hit[] the gas” and


6. Even the dissent acknowledges that, under the circumstances
presented here, it was appropriate for officers to make a “brief
seizure” of Smith, approach his vehicle, and knock on the
window to check on him. See infra ¶ 31. Thus, the dissent’s
complaint is not with the seizure or the welfare check itself, but
with the perceived intrusiveness of the manner in which it was
carried out.




20180101-CA                    10               2019 UT App 75
                           State v. Smith


go “backwards,” thereby endangering others. Moreover, in this
case, the officers were not acting of their own accord; they were
responding to a 911 call from a concerned citizen. Officers in
situations like this are entitled to rely on information received
from citizens that is passed to them through a dispatch call. See
State v. Roybal, 2010 UT 34, ¶¶ 14–16, 232 P.3d 1016.

¶16 Smith argues that some of the additional facts that the
officers learned—including the fact that Smith was asleep at the
wheel of a running car, and had earlier been seen driving around
the parking lot before re-parking—became known to them only
after they had already seized Smith, and therefore cannot be
used to justify the seizure. This contention, however, is not
supported by the record. One of the officers specifically testified
that “dispatch had received a call from McDonald’s employees
that an individual . . . was driving their car around the parking
lot multiple times, and then had fallen asleep at the wheel in a
parking stall.” And First Officer testified that he observed that
the car was running before parking behind Smith. 7



7. Smith also argues that, in evaluating the facts of the case and
applying legal doctrines to them, this court is prohibited from
considering any fact not expressly included in the district court’s
specific findings of fact. While Smith correctly points out that
appellate courts do not find facts and should not engage in
resolving factual disputes, Smith’s overall contention is
incorrect. Appellate courts are to examine the entire record and
are required to consider even facts that the district court did not
expressly mention or include in its factual findings, so long as, in
so doing, the court does not resolve factual disputes or consider
disputed facts undisputed. See Carbon County v. Workforce
Appeals Board, 2013 UT 41, ¶¶ 11, 13, 308 P.3d 477 (stating that
governing case law does not “require[] a litigant to request that a
judge add undisputed facts to a ruling in order to preserve those
                                                     (continued…)


20180101-CA                     11                2019 UT App 75
                           State v. Smith


¶17 Next, Smith asserts that the officers in this case acted with
too much force, arguing that three officers and two squad cars
was too strong a showing of police authority under the
circumstances. While law enforcement may well have been able
to handle this situation with one officer who parked alongside
(rather than behind) Smith, we are not persuaded that the
officers’ show of force was so excessive here as to render the
community caretaking doctrine inapplicable. The officers did not
initiate their flashing lights, and did not draw their weapons;
instead, they approached Smith’s vehicle, knocked on the
window, and asked to speak with him.

¶18 Finally, Smith asserts that the nature of the emergency in
this case was not as acute as that presented in Anderson. Perhaps
this is true. Perhaps a vehicle on the side of a rural highway with
its flashers on signals a higher-level emergency—at least for the
occupant of the vehicle—than does a vehicle parked in a


(…continued)
facts for appeal,” and that “[l]itigants are free to use the
undisputed evidence in the record to make legal arguments” on
appeal even if those facts are not incorporated into the district
court’s factual findings, and holding that the court of appeals
erred by “refus[ing] to factor into its legal conclusions” a piece of
“undisputed evidence” that was not included in the lower
tribunal’s findings); see also Flying Diamond Oil Corp. v. Newton
Sheep Co., 776 P.2d 618, 622 (Utah 1989) (“[R]emand is not
necessary if the evidence in the record is undisputed and the
appellate court can fairly and properly resolve the case on the
record before it.”). In this case, while some of the facts we
include in our factual recitation and in our legal analysis were
not expressly mentioned by the district court in its findings,
none of the facts upon which we rely were or are disputed by
any party, and we may therefore consider them in applying the
law to the facts of the case.




20180101-CA                     12                 2019 UT App 75
                          State v. Smith


restaurant parking lot in the middle of the night. But we cannot
say that this situation presented no emergency; indeed, the
officers were justifiably concerned with Smith’s well-being, as
well as the safety of other restaurant patrons who may encounter
Smith’s vehicle.

¶19 In the end, we cannot meaningfully distinguish this case
from Anderson, and we believe that Anderson compels the result
in this case. Just as in Anderson, we “determine that the
community caretaking doctrine justified the seizure,” because
the officers’ “brief seizure” of Smith brought about only
“minimal interference with [Smith’s] freedom of movement,”
and because the State had a compelling “interest in determining
whether any occupants of the vehicle required aid under these
circumstances.” See 2015 UT 90, ¶ 30; see also In re Clayton, 748
P.2d 401, 402 (Idaho 1988) (determining that a seizure was
justified by the community caretaking doctrine where a police
officer observed “a vehicle in a parking lot adjacent to a bar” at
“1:30 in the morning,” the vehicle’s “engine was running,” and
an individual “was sitting in the driver’s seat behind the steering
wheel, with his head slumped forward”).


                         CONCLUSION

¶20 The officers’ brief seizure of Smith was not unreasonable,
because both parts of the community caretaking doctrine test are
satisfied here. In this case, the level of the State’s interest in
investigating whether Smith needed aid justified the rather
minimal degree to which the officers briefly and unobtrusively
interfered with Smith’s freedom of movement. See Anderson,
2015 UT 90, ¶ 26. Accordingly, the evidence discovered
subsequent to Smith’s brief seizure “was not the fruit of a
violation of his Fourth Amendment rights.” Id. ¶ 30.

¶21   Affirmed.




20180101-CA                    13                2019 UT App 75
                           State v. Smith


POHLMAN, Judge (dissenting):

¶22 This is a close case. I find myself in substantial agreement
with the majority but ultimately conclude that the law compels a
different result.

¶23 To begin, I note the areas of general agreement. Everyone
agrees that Smith was seized. Thus, the officers’ conduct cannot
be justified as a consensual encounter. See, e.g., Florida v. Bostick,
501 U.S. 429, 434 (1991). Next, everyone agrees that this case is
solely about community caretaking. There is no argument that
the State had sufficient individualized suspicion of criminal
wrongdoing to conduct a Terry stop, see Terry v. Ohio, 392 U.S. 1,
21 (1968); cf. State v. Malloy, 2019 UT App 55, ¶¶ 6 & n.2, 11–12,
or a warrantless search of Smith’s car under the automobile
exception to the warrant requirement, see Wyoming v. Houghton,
526 U.S. 295, 300 (1999).

¶24 Next, I agree with the majority that a welfare check of
some kind was warranted. And I believe that the balancing test
in State v. Anderson, 2015 UT 90, 362 P.3d 1232, is the relevant
authority for analyzing the welfare check. I would simply weigh
the interests differently and hold that the manner in which the
officers performed the welfare check outstripped its justification.
But before weighing the interests, I note a few important
background principles.

                                  I

¶25 The Fourth Amendment almost always requires
individualized suspicion of criminal wrongdoing. Chandler v.
Miller, 520 U.S. 305, 313 (1997). The community caretaking
doctrine is an exception to that rule and, accordingly, has always
been carefully circumscribed in its application. See id. at 309
(describing the “closely guarded category of constitutionally
permissible suspicionless searches”). Start with Cady v.



20180101-CA                      14                2019 UT App 75
                           State v. Smith


Dombrowski, 413 U.S. 433 (1973), in which the United States
Supreme Court first recognized the community caretaking
doctrine. 8 Id. at 441. In Cady, the Court did not supplant
traditional Fourth Amendment law; it instead acknowledged
reality. See id. Officers frequently interact with the public,
especially on the roads, and have, “for want of a better term, . . .
community caretaking functions” that are “totally divorced from
the detection, investigation, or acquisition of evidence relating to
the violation of a criminal statute.” Id. Recognizing this reality,
the Court in Cady held that retrieving a revolver from the trunk
of a towed car following an accident is reasonable community
involvement that does not require a search warrant or some level
of individualized suspicion. Id. at 442–43, 447–48. Nothing more,
nothing less.

¶26 The Supreme Court has said very little about the doctrine
since. See Colorado v. Bertine, 479 U.S. 367, 372 (1987); South
Dakota v. Opperman, 428 U.S. 364, 368–71, 374–75 (1976). That in
itself, I think, supports the notion that community caretaking is
not intended to be a broad, freewheeling exception to the Fourth
Amendment. But the Supreme Court’s treatment of related
doctrines, notably the special needs exception to the warrant
requirement, is also helpful in recognizing the community
caretaking doctrine’s limited application. Under the special


8. Since Cady, courts and commentators have recognized three
distinct types of community caretaking: (1) the emergency aid
doctrine; (2) the automobile inventory doctrine; and (3) the
public servant doctrine. See Mary Elisabeth Naumann, The
Community Caretaker Doctrine: Yet Another Fourth Amendment
Exception, 26 Am. J. Crim. L. 325, 330 (1999) [hereinafter
“Naumann”]; see also State v. Coffman, 914 N.W.2d 240, 244 (Iowa
2018) (listing the three separate doctrines); Commonwealth v.
Livingstone, 174 A.3d 609, 626–27 (Pa. 2017). I use the term
“community caretaking” in its broadest sense.




20180101-CA                     15                2019 UT App 75
                           State v. Smith


needs exception, police may search or seize an individual
without “individualized suspicion,” but the special needs must
serve interests “‘beyond the normal need for law enforcement.’”
Chandler, 520 U.S. at 313 (quoting Skinner v. Railway Labor Execs.’
Ass’n, 489 U.S. 602, 619 (1989)). Likewise, community caretaking
requires police activity that is “totally divorced from the
detection, investigation, or acquisition of evidence relating to the
violation of a criminal statute.” Cady, 413 U.S. at 441. Thus, both
the special needs exception and the community caretaking
doctrine require police action distinct from day-to-day law
enforcement. And as the Supreme Court has made clear in the
special needs context, the police cannot use a suspicionless
exception to the Fourth Amendment as pretext for ordinary
criminal investigation. 9 See City of Indianapolis v. Edmond, 531 U.S.
32, 46–48 (2000).



9. Admittedly, police officers are required to wear many hats
and may have both community-caretaking and criminal-
investigation purposes in mind when they stop to offer
assistance. See Livingstone, 174 A.3d at 628–29. But Cady itself
requires that community caretaking be “totally divorced from the
detection, investigation, or acquisition of evidence relating to the
violation of a criminal statute.” Cady v. Dombrowski, 413 U.S. 433,
441 (1973) (emphasis added). This raises some questions about
whether courts should view an officer’s purposes objectively or
subjectively. Notably, some commentators have suggested that
courts should inquire into the officer’s subjective intent. Michael
R. Dimino Sr., Police Paternalism: Community Caretaking,
Assistance Searches, and Fourth Amendment Reasonableness, 66
Wash. & Lee L. Rev. 1485, 1528–31 (2009) [hereinafter “Dimino”];
see also Livingstone, 174 A.3d at 645–46 (Donohue, J., concurring
and dissenting). I do not intend to resolve the question here but
note that inquiry into an officer’s subjective intent has been
rejected in similar contexts, see Brigham City v. Stuart, 547 U.S.
                                                     (continued…)


20180101-CA                      16                2019 UT App 75
                           State v. Smith


¶27 Other courts that have grappled with factual scenarios
similar to this one have also sought to guard the Fourth
Amendment against gradual encroachment by the community
caretaking doctrine. 10 See generally Michael R. Dimino Sr., Police
Paternalism: Community Caretaking, Assistance Searches, and Fourth
Amendment Reasonableness, 66 Wash. & Lee L. Rev. 1485, 1494–
1512 (2009). Some courts require an officer to “point to specific,
objective, and articulable facts that would reasonably suggest to
an experienced officer that a citizen is in need of assistance.”
Commonwealth v. Livingstone, 174 A.3d 609, 634 (Pa. 2017); accord
Gentles v. State, 50 So. 3d 1192, 1199 (Fla. Dist. Ct. App. 2010).
Under this test, generalized concerns about welfare will not
justify a suspicionless search or seizure. So in Gentles, the seizure
of a driver parked, with his engine running, in a shopping mall
at 4:15 a.m. was not justified because the officer had “only a
generalized, rather than a specific, concern about potential
danger from the running motor.” 50 So. 3d at 1194–95, 1199.



(…continued)
398, 404 (2006), but that such inquiry is not definitively
foreclosed in this context, see Livingstone, 174 A.3d at 646;
Dimino, at 1518, 1528; Naumann, at 359–61. Even viewed
objectively, I think the officers’ actions in this case were
unjustified.

10. Most of the development of the community caretaking
doctrine has happened in state courts. State v. Kurth, 813 N.W.2d
270, 273–74 (Iowa 2012). This is perhaps unsurprising “in light of
the fact that community caretaking is generally the role of local
police rather than federal officers.” Id.; see also Cady, 413 U.S. at
441 (recognizing that “[l]ocal police officers,” rather than federal
officers, are likely to engage in “community caretaking
functions”); Coffman, 914 N.W.2d at 260–64 (Appel, J., dissenting)
(collecting both state and federal cases discussing the doctrine).




20180101-CA                     17                 2019 UT App 75
                           State v. Smith


¶28 Other courts require that the officers be engaged in “bona
fide community caretaking activity.” State v. Kurth, 813 N.W.2d
270, 278 (Iowa 2012). In Kurth, the Iowa Supreme Court held that
an officer’s “decision to activate his emergency lights and block
in [the driver’s] parked vehicle exceeded the scope of bona fide
community caretaking activity.” Id. The driver in that case had
struck a road sign and then lawfully parked his car at a
restaurant. Id. at 271–72. The officer observed that the damage to
the car was minimal and that the car was still drivable. Id. at 278.
Nevertheless, the officer “activated his emergency lights and
blocked [the driver] in” his parking stall. Id. The court
acknowledged that the officer “might have been justified in
stopping” the driver immediately after the incident, but that the
officer unreasonably waited to check on the driver. Id. And even
if the officer wanted to check the vehicle for damage, “it was not
necessary to block in the vehicle to do so. All he needed to do
was to park next to him and approach him.” Id. In addition, the
court observed that the officer “called in the license plate” on the
vehicle before making the stop. Id. at 279. Such an action, the
court reasoned, was “inconsistent with a public safety purpose
but [was] certainly consistent with an investigative purpose.” Id.

                                 II

¶29 In light of these background principles, I now turn to the
balancing test as articulated by our supreme court in State v.
Anderson, 2015 UT 90, 362 P.3d 1232. Under that test, courts “first
evaluate the degree to which an officer intrudes upon a citizen’s
freedom of movement and privacy”—including the “degree of
overt authority and force displayed” and “the length of the
seizure”—and then “determine whether the degree of the public
interest and the exigency of the situation justified the seizure.”
Id. ¶ 26 (quotation simplified).

¶30 First, the degree of overt authority displayed here was not
as “minimally invasive” as the majority suggests. Supra ¶ 14.



20180101-CA                     18                2019 UT App 75
                           State v. Smith


Three officers and two squad cars responded to a routine
“welfare check,” and the three officers completely surrounded
Smith, blocking any chance of escape. First Officer parked
behind Smith and shined his “spotlight directly through”
Smith’s vehicle so that the officers would “have the advantage
over” Smith. All three officers approached Smith’s vehicle
together, “two on the driver’s side” and “one on the passenger’s
side.” The presence of three officers coordinating their efforts
also unreasonably prolonged Smith’s seizure. First Officer
parked behind Smith and then waited for backup. The reason for
waiting: “it was suspected” that Smith was guilty of a DUI.
Thus, when First Officer arrived on the scene, he was not so
worried about Smith that he immediately checked on him.
Instead, he waited for backup to investigate a possible DUI. As
in State v. Kurth, 813 N.W.2d 270 (Iowa 2012), such actions are
“certainly consistent with an investigative purpose” but are
“inconsistent with a public safety purpose.” See id. at 279.

¶31 Second, the “perceived emergency” presented by Smith
sleeping in his car was not, in my view, serious enough to justify
the severity of the officers’ intrusion upon Smith’s freedom of
movement and privacy. See Anderson, 2015 UT 90, ¶ 26. A brief
seizure immediately upon arriving at the parking lot may have
been justified, but “it was not necessary to block in [Smith’s]
vehicle to do so.” See Kurth, 813 N.W.2d at 278. The welfare
check could just as easily have been accomplished by a single
officer pulling up alongside Smith, knocking on the door, and
asking Smith if he was all right. 11 See United States v. Gross, 662


11. Of course, “[t]he fact that the protection of the public might,
in the abstract, have been accomplished by ‘less intrusive’ means
does not, by itself, render” Smith’s seizure unreasonable. See
Cady, 413 U.S. at 447. And there is a difference between
consensual encounters, in which there is no seizure, and
community caretaking, in which there is. See Livingstone, 174
                                                      (continued…)


20180101-CA                     19                2019 UT App 75
                           State v. Smith


F.3d 393, 401 (6th Cir. 2011) (noting that in a factually similar
situation, “any purported community-caretaking function . . .
could have been accomplished through a consensual encounter
rather than an investigative stop”).

¶32 The majority suggests that the officers here were not just
concerned about Smith but were also “motivated by a concern
for the safety of members of the community.” Supra ¶ 15. That is
not supported by the district court’s findings, 12 but even if it
were, the officers here had only a generalized concern about the
public. One of the officers testified that they generally “don’t
know if . . . the vehicle was stolen or . . . what’s going to happen,
so [they] placed [their] vehicles behind [Smith’s] vehicle in order
to stop [Smith] from hitting the gas going backwards.” But there
were no objective, specific facts that Smith or his car were a
danger to anyone. The call notes mentioned only a “male,
slumped over the wheel, [who] appeared to be sleeping.” And
the McDonald’s manager who asked Smith to leave only said
that Smith was “not allowed” to sleep in his car. Based on the



(…continued)
A.3d at 620. But the question under Anderson’s second step is still
whether the State’s community-caretaking interests “justifies the
degree to which an officer interferes with [an individual’s]
freedoms.” State v. Anderson, 2015 UT 90, ¶ 26, 362 P.3d 1232
(emphasis added). In my view, the officers could have
accomplished any community-caretaking purposes with much
less intrusive means, and Smith’s seizure was therefore
unreasonable.

12. The district court found that the “perceived emergency in
this case was that there was a welfare check, or some concern
about Smith’s well-being.” (Emphasis added.) There was no
expressed concern about the public at large being in danger.




20180101-CA                     20                 2019 UT App 75
                           State v. Smith


objective facts, there was not a specific, articulable fear on behalf
of the community.

¶33 The majority also says that it “cannot meaningfully
distinguish this case from Anderson” and that its result is
therefore “compel[led]” by Anderson. Supra ¶ 19. I disagree.
While the facts of Anderson and this case share similarities, I
believe their differences are important.

¶34 In Anderson, a driver was apparently stranded on the side
of a rural highway, late at night, in very cold weather (7 degrees
below zero), and with his hazard lights flashing. 2015 UT 90,
¶¶ 3, 28. Two officers noticed and decided to stop to check on
the driver. Id. ¶ 3. The officers pulled over behind the driver’s
vehicle and turned on their red-and-blues. Id. Once the officers
approached the driver, they noticed his eyes were bloodshot and
then obtained a warrant authorizing the driver’s arrest and a
search of the vehicle. Id. ¶¶ 4–5. Importantly, the supreme court
focused only on the time between “the initial seizure up until
when the deputies approached his vehicle and asked whether he
required assistance.” Id. ¶ 27 n.1. As the encounter continued,
the officers obtained greater suspicion, justifying greater police
interference. Id.

¶35 Smith was parked not on a rural highway with his
hazards on but in a parking lot of an establishment open for
business. And though it was late at night, that fact alone cannot
prompt legitimate concern for someone’s well-being. See Gentles
v. State, 50 So. 3d 1192, 1199 (Fla. Dist. Ct. App. 2010) (“[T]he fact
that a motorist is asleep in his car with the motor running in an
empty parking lot at night does not, without more, provide a
reasonable basis for seizing the motorist.”). As for the weather,
there is no evidence of how cold the night in question was. But
Smith had his engine running and was not far from an open
McDonald’s. The short of it is that being stranded on the side of
a rural highway in freezing temperatures, as the majority



20180101-CA                      21                2019 UT App 75
                          State v. Smith


acknowledges, supra ¶ 18, is poles apart from being parked in a
McDonald’s parking lot with a visibly functioning car.

¶36 Moreover, the officers’ response here did not grow side-
by-side with their suspicion. Rather, the officers went in
aggressively from the start. First Officer explained that he
suspected “a possible DUI” and purposefully parked his vehicle
behind Smith to block Smith’s escape and “waited for other
officers to arrive before [he] made contact with the driver.” The
officers did not, however, have any proof of a possible DUI until
they approached Smith’s car, smelling alcohol on Smith’s breath
as he opened his door. In addition, from the start, First Officer
shined his spotlight into Smith’s car in order to hold “the
advantage over” Smith. Had one of the officers initiated a less
drastic seizure, or even attempted a consensual encounter, he
likely would have still discovered Smith’s drinking. The officer’s
interference with Smith’s liberty, however, would have been
commensurate to growing levels of suspicion.

                               III

¶37 I do not suggest that a man asleep in his car in the middle
of the night in a parking lot after being asked to leave raises no
concern. But the issue here is whether the officers were checking
on Smith’s welfare or simply investigating crime. In State v.
Anderson, 2015 UT 90, 362 P.3d 1232, the officers did not block
the driver’s exit, seek tactical advantages, or wait for backup
before rendering aid to a stranded traveler on his way to Jericho.
In contrast, the three officers here responded to a call from a
McDonald’s employee who, from all appearances, simply did
not want Smith in the parking lot. And the objective facts show
that the officers suspected a possible DUI for which they did not
yet have individualized suspicion. The idea that the three
officers were “concerned with Smith’s well-being,” supra ¶ 18,
totally apart from the investigation of crime, while perhaps not
“tax[ing] the credulity of the credulous,” Maryland v. King, 569



20180101-CA                    22               2019 UT App 75
                             State v. Smith


U.S. 435, 466 (2013) (Scalia, J., dissenting), is still a bit too fanciful
for me to accept.

¶38 The United States Supreme Court has limited the
community caretaking doctrine to police functions “totally
divorced from the detection, investigation, or acquisition of
evidence relating to the violation of a criminal statute.” Cady v.
Dombrowski, 413 U.S. 433, 441 (1973). The Utah Supreme Court’s
decision in Anderson does not change this. Its balancing test
instructs us to ask whether the manner of an individual’s seizure
is justified by a perceived noncriminal danger—i.e., was the
seizure reasonable under all the circumstances? Anderson, 2015
UT 90, ¶ 26. And, on balance, I think that the manner of Smith’s
seizure was unreasonable. I therefore respectfully dissent.




20180101-CA                        23                 2019 UT App 75